Citation Nr: 1129038	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 30, 2008.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, from September 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision in which the RO, inter alia, continued a 30 percent rating for PTSD.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008. 

In his March 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In July 2008, the Veteran indicated that he did not want to wait for a hearing with a Veterans Law Judge at the RO, and, instead, requested a hearing with a Veterans Law Judge in Washington, DC.  In any event, in a December 2009 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in February 2010.  In January 2010, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2010).  There are no outstanding hearing requests of record.  

In a December 2009 rating decision, the RO assigned a 50 percent rating for the service-connected PTSD, effective September 30, 2008.  While the RO has assigned an increased rating of 50 percent for PTSD from September 30, 2008, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the matter of entitlement to a rating in excess of 30 percent for PTSD, prior to September 30, 2008, is set forth below.  The claim for a rating in excess of 50 percent for PTSD, from September 30, 2008, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Pertinent to the July 10, 2006 claim for increase, and prior to September 30, 2008, the Veteran's PTSD was manifested by nightmares, intrusive thoughts, flashbacks, depressed and anxious mood, hyperarousal, anhedonia, irritability, angry outbursts, guardedness, difficulty sleeping, difficulty with concentration, and social isolation; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for PTSD, for the period from July 10, 2006 through September 29, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The July 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2006 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the March 2008 SOC and a June 2008 post-rating letter set forth the relevant rating criteria for evaluating the Veteran's service-connected PTSD.  After issuance of the March 2008 SOC and June 2008 letter, and opportunity for the Veteran to respond, the December 2009 supplemental SOC (SSOC) (which also included the relevant rating criteria) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the report of an August 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative and wife, on his behalf.  

The Board also finds that no additional RO action to further develop the record is warranted.  In this regard, the Board has considered the fact that, during the August 2006 VA examination, the Veteran reported that he attended one PTSD group session at the Vet Center in Richmond, Virginia, but that this did not go well.  While no Vet Center treatment records have been associated with the claims file, the Veteran has not indicated that this single group session occurred at a time pertinent to the claim herein decided (indeed, the record reflects that the Veteran has been receiving VA treatment for PTSD since September 2003).  Moreover, there is no indication that a single report from this PTSD group session would include specific findings regarding the severity of the Veteran's PTSD, as required to evaluate this disability pursuant to the pertinent rating criteria.  As such, a remand to obtain this record would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Further, the claims file reflects that the Veteran was admitted to the Richmond VA Medical Center (VAMC) in March 2008 for syncope with risk factors.  While records from this hospitalization have not been associated with the claims file, there is no indication that such hospitalization was for service-connected PTSD; rather, the record reflects that it was for syncope.  Accordingly, records from this hospitalization are not pertinent to the claim herein decided, and a remand to obtain these records is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in a June 2004 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  On July 10, 2006, the Veteran filed his current claim for an increased rating.  

While the Veteran is currently in receipt of a 30 percent rating for PTSD, prior to September 30, 2008, pursuant to Diagnostic Code 9411, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent, but no higher, rating, for the Veteran's PTSD, for the period prior to September 30, 2008, are met.

Records of VA treatment dated from July 2005 to June 2006 reflect diagnoses of and treatment for PTSD.  In July 2005, the Veteran reported that he had been playing lots of golf.  Mood and sleep were both described as good.  The following month the Veteran admitted to bad sleep for two to three months, adding that he did not report this sooner because he did not want to take too many medicines.  He described occasional nightmares, but noted that he was not distressed by them.  Mood was described as euthymic.  In September 2005, the Veteran reported that he had been doing well and described his sleep as good.  He reported a minor altercation with a co-worker, but stated that he did not become aggressive.  An October 2005 treatment record reflects that the Veteran had tried to discontinue Zoloft, but he felt anxious and decided to resume this medication.  In January 2006, the Veteran described his mood as depressed.  In April 2006, he reported that his wife and friends were complaining that he was becoming irritable.  He described depressed mood, decreased energy, decreased appetite, poor concentration, and anhedonia.  His psychiatrist discontinued Zoloft and started Remeron.  In May 2006, he reported that his sleep and appetite were okay.  His mood was described as euthymic.  In June 2006, the Veteran stated that he had not been taking Remeron, but decided to start taking it after noticing that he was becoming increasingly irritable and having impulse control problems.  Later that month, he reported that his mood had been less irritable since taking Remeron as prescribed.  On each of the above dates, the Veteran denied suicidal and homicidal ideations.  

The Veteran was afforded a VA examination to evaluate his PTSD in August 2006.  He then reported that he continued to be married to his wife of 29 years, and described good relationships with his wife and children.  He stated that he had few close and meaningful interpersonal relationships, as he preferred to keep to himself.  He added that his leisure pursuits included golf and woodworking.  He denied any history of violence or assaultiveness.  In describing his current functional status, the Veteran reported that he had been taking Mirtazapine (Remeron) and had taken Sertraline HCL (Zoloft) for PTSD.  He described his symptoms as minimal when he took his medication, although he was drowsy.  He added that, if he did not take his medication, his wife and family noted that he was significantly more irritable, angry, isolative, withdrawn, and difficult to be around.  The Veteran also described frequent nightmares and intrusive thoughts, hyperarousal, depressed mood, anhedonia, guardedness, and occasional homicidal and suicidal ideation without intent or plan.  

On psychological examination, the Veteran was described as clean, neatly groomed, and appropriately dressed.  He became tearful at the beginning of the interview, but quickly composed himself.  Speech was loud, clear, and coherent.  Attitude towards the examiner was cooperative, friendly, and attentive, but guarded.  Affect was blunted and mood was anxious, expansive, and dysphoric.  Attention and orientation were intact.  Thought process and thought content were unremarkable, and there were no delusions or hallucinations.  As regards judgment, the examiner indicated that the Veteran understood the outcome of his behavior.  The Veteran did not have inappropriate or obsessive/ritualistic behavior, nor did he experience panic attacks.  The Veteran did report occasional suicidal and homicidal ideation without intent or plan.  He had good impulse control with no episodes of violence.  Remote, recent, and immediate memory were each normal.  

The examiner described the Veteran's symptoms of PTSD, including persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  He noted that the Veteran experienced such symptoms on a daily basis for several minutes at a time, and described the severity of these symptoms as moderate to severe.  In describing his own symptoms, the Veteran reported that he experienced recurrent and vivid nightmares, intrusive thoughts, significant sleep and concentration problems, anhedonia, depressed mood, increased irritability, anger outbursts, social isolation and withdrawal, guardedness, hypervigilance, and avoidance behavior.  

In discussing his employment history, the Veteran reported that he was currently employed full-time as a teacher, where he had worked for 10 to 20 years.  He stated that he had missed two weeks of work during the past year, due to illness and medical appointments.  He added that he experienced problems in occupational functioning due to decreased concentration and a conflict with a co-worker.

The Axis I diagnosis following examination was PTSD and a GAF score of 53 was assigned.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but that these signs and symptoms did result in deficiencies in judgment, thinking, family relations, work, and mood.  As regards both judgment and thinking, the examiner noted that the Veteran reported poor concentration, intrusive thoughts, and guardedness.  As regards family relations, he noted that the Veteran reported occasional verbal flare-ups with his wife and children.  As regards work, he reported drowsiness and fatigue, problems with at least one co-worker, frequent intrusive thoughts, hypervigilance, and increased irritability and angry outbursts; and, as regards mood, he reported a chronic depressed mood, guardedness, and anhedonia.  The examiner concluded by noting that the Veteran's PTSD symptoms were controlled by continuous medication.  

In his July 2006 claim for an increased rating, the Veteran reported that he had not been professional with his students, as he had been yelling and screaming at them.  
In support of his claim for an increased rating, he submitted a March 2005 letter from one of his students, in which the student indicated that the Veteran had become more aggravated with his students and seemed troubled in the past year.  In September 2006, the Veteran submitted a letter from the university provost accepting his letter of resignation, effective in December 2006.  The provost noted that he had received input from the Veteran's students about changes in his mood and behavior, which clearly had an impact on his classroom performance and teaching effectiveness.  During VA treatment in October 2006, the Veteran discussed his upcoming retirement, and stated that he and his wife had plans to travel and spend more time together.  

In correspondence dated in April 2007, the Veteran's wife reported that he did not hear anything she said because he was "inside of his own head," so she no longer spoke with him about her personal feelings or problems.  She added that the Veteran had lost all interest in their married life, and there was absolutely no intimacy between them.  She also reported that the Veteran collected many weapons, and kept one beside his bed at all times.  In his August 2007 NOD, the Veteran reported that he and his wife only saw or spoke to each other when passing in the house, and he did not remember what she said to him while his mind was somewhere else.  He added that he and his wife slept in separate bedrooms, because, due to his nightmares, snoring, and tossing and turning, his wife could not get any sleep.  He did report that his wife had traveled with him to a time-share earlier that summer.  In August 2007, the Veteran submitted an annotated copy of a document regarding PTSD from the Richmond VAMC, in which he reported that he loved seeing and being around family, but needed to be by himself after two to three hours.  

Records of VA treatment dated from September 2006 through August 2008 reflect ongoing treatment for PTSD.  During psychotherapy in February 2007, the Veteran reported that he had gone back to substitute teaching, although he felt that his anger and irritability with students was much more than before.  In March 2007, he stated that he felt his nightmares and emotionality had improved since getting VA treatment.  An April 2007 psychotherapy note reflects that the Veteran discussed being irritable with his wife and family.  He reported that he and his wife did not speak or spend time together.  On mental status examination in March, April, May, and June 2007, the Veteran did not exhibit motor abnormalities, mood was alright, and affect was full and appropriate.  Speech was normal in rate, rhythm, and volume, and was described as fluent and spontaneous.  Thought process was logical and linear.  Insight and judgment were intact, and no delusions or hallucinations were noted or voiced.  There was no suicidal or homicidal ideation.  

During treatment in September 2007, the Veteran reported that his in-service stressors had resulted in flashbacks, nightmares, disruptive emotional responses to daily stressors, and significant anger management difficulties.  He indicated that he experienced PTSD symptoms, including recurrent and intrusive thoughts, recurrent distressing dreams, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  He indicated that his PTSD symptoms had contributed to significant family, marital, and occupational difficulties.  Although he described problems in his marriage, he indicated that he had good relationships with his four children.  He added that he golfed and exercised at the gym.  On mental status examination, the Veteran was appropriately groomed.  His activity was described as both normal and restless.  Speech was fluent, relevant, and coherent.  Mood was irritable, anxious, and angry.  Affect was appropriate, angry, and broad.  There was no abnormal thought content and thought flow was normal, linear, and logical.  The Veteran denied both suicidal and homicidal ideation.  He gave a history of poor judgment, and his insight was described as fair.  The Axis I diagnosis was PTSD and a GAF score of 50 was assigned.  

In March 2008, the Veteran submitted evidence showing that his employment at a car dealership had been terminated after nine weeks because he did not have the temperament to be successful in assisting customers in purchasing vehicles.  

Collectively, the aforementioned medical evidence reflects that, since the July 2006 claim for an increased rating, the Veteran's PTSD has been manifested by nightmares, intrusive thoughts, flashbacks, depressed and anxious mood, hyperarousal, anhedonia, irritability, angry outbursts, guardedness, difficulty sleeping, difficulty with concentration, and social isolation.  The Board finds that, for the period in question, the extent and severity of the Veteran's psychiatric symptoms reported and/or shown are suggestive of occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated in the higher, 50 percent, rating.  The Board notes that the statement from the Veteran's wife and the letters from his student, the university provost, and the car dealership at which he worked for nine weeks reflect that his PTSD symptoms were causing significant problems with his ability to function occupationally and in his relationship with his wife.  When weighing the evidence pertinent to the period under consideration, the Board finds that it tends to support assignment of the next higher, 50 percent, rating for the Veteran's PTSD, prior to September 30, 2008.

While the medical evidence does not reflect such symptomatology as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; or impaired abstract thinking, the Board emphasizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Thus, although not all of the listed symptoms compatible with a 50 percent rating have been demonstrated for the period in question, the Board concludes that the type and degree of symptomatology contemplated for a 50 percent rating appear to be demonstrated.  Given this, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating for PTSD are met.  See 38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3

At no point during the period in question, however, did the Veteran's PTSD meet the criteria for at least the next higher, 70 percent, rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Board acknowledges that the August 2006 VA examiner opined that the Veteran's signs and symptoms of PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood; however, some of the findings provided by the examiner to support this opinion conflict with other findings rendered during that examination.  In this regard, in support of his finding that the Veteran had deficiencies in judgment and thinking, the examiner noted that he reported poor concentration, intrusive thoughts, and guardedness; however, on mental status examination that date, the only finding rendered as regards judgment was that the Veteran understood the outcome of his behavior.  Moreover, on mental status examination that date thought process and thought content were each described as unremarkable.  Significantly, although the Veteran gave a history of poor judgment during VA treatment in September 2007, judgment was described as intact during VA treatment in March, April, May, and June 2007.  Records of VA treatment during the pertinent period also do not reflect impairment in thinking; rather, thought process was described as logical and linear.  

While the pertinent evidence does demonstrate disturbances of mood and difficulties with work, disturbances of mood and difficulty in establishing and maintaining effective work relationships are contemplated in the 50 percent rating assigned herein.  Moreover, although the evidence does demonstrate an impaired relationship with his wife, the Veteran described good relationships with his children in August 2006 and September 2007 and reported in August 2007 that he loved seeing and being around his family.    

Moreover, although there is evidence of irritability during the period in question, during the August 2006 VA examination, the Veteran denied any history of violence or assaultiveness and his impulse control was described as good.  Additionally, the August 2006 VA examiner specifically noted that the Veteran did not have inappropriate obsessive/ritualistic behavior.  Moreover, the Veteran has consistently been described as oriented and his speech has been described as normal.  

The Board has considered the fact that, during the August 2006 VA examination, the Veteran described occasional homicidal and suicidal ideation without intent or plan; however, records of VA treatment dated from July 2005 to June 2006 and from September 2006 to September 2007 reflect that the Veteran consistently denied suicidal and homicidal ideation.  

Accordingly, in light of the pertinent evidence of record, the Board determines that the criteria for a 70 percent rating for PTSD, prior to September 30, 2008, are not met.  

The Board also finds that neither of the assigned GAF scores, alone, provides a basis for assignment of a rating in excess of 50 percent for the Veteran's service-connected PTSD during the period in question.  The assigned GAF scores of record, for the period prior to September 30, 2008, were 53 in August 2006 and 50 in September 2007.  

Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Veteran's GAF score of 53 reflects even less impairment than that contemplated in the 50 percent rating herein assigned; as such, it clearly provides no basis for an even higher rating.  Moreover, the GAF score of 50 appears consistent with the overall level of impairment for which the 50 percent rating is herein assigned.

In addition to the medical evidence discussed above, the Board has fully considered the lay statements regarding the Veteran's symptomatology in assigning a higher, 50 percent, rating.  As indicated, the persuasive evidence indicates that the Veteran's PTSD symptomatology, as reflected in medical treatment records and lay statements, is consistent with the assigned 50 percent rating for the period prior to September 30, 2008.

Under the circumstances of this case, the Board finds that, for the period prior to September 30, 2008, the criteria for a 50 percent rating, but no higher, are met.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for the next higher, 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of a rating in excess of 50 percent, prior to September 30, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 50 percent rating for PTSD, for the period from July 10, 2006 through September 29, 2008, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

The Veteran was most recently afforded a VA examination to evaluate service-connected PTSD in September 2008.  The examiner noted that the Veteran was currently prescribed Mirtazapine to help him sleep.  The Veteran reported that his nightmares had been much less frequent since attending group therapy.  He was slow to deny suicidal thoughts and indicated that, at times, he had had such thoughts, although he denied intent or a plan to harm himself.  During VA treatment in January and February 2009, the Veteran denied suicidal or homicidal ideation.  

In his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative reported that the Veteran continued to take Mirtazapine and Sertraline HCL, and reported continued symptoms of frequent nightmares and intrusive thoughts, hyperarousal, depressed mood, anhedonia, guardedness, and occasional suicidal and homicidal ideation without a plan.  

The July 2011 description of the Veteran's symptoms suggests a worsening of his service-connected PTSD since the September 2008 VA examination.  To ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Richmond VA Medical Center (VAMC) (dated from September 2003 to February 2009).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Richmond VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include specific consideration of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), as appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment for PTSD from the Richmond VAMC (since February 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal.  If the Veteran fails, without good cause, to report to the examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether "staged rating" pursuant to Hart (cited above), is warranted.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


